Per Curiam.
The exclusion of the witness on his own challenge, was manifestly wrong. His testimony was not secondary to witnesses who knew the quality of the character to be impeached or sustained no better, though they may have been less susceptible of the influence of prejudice in regard to it. It was the business of the jury to judge how far the prejudices of the witness might detract from his credibility, and to make the proper allowance; for on any other principle, a witness of inferior character would be incompetent, while another of superior character could be found. But who is to judge of the relative degrees of character, if not the jury? Witnesses were examined here to inform the jury of the very fact of character; and to permit the court to determine the degree of their relative credibility, would be a petitio principii that would subvert the very trial by jury.
Judgment reversed, and a venire facias de novo awarded.